Case 2:16-cv-00693-RWS-RSP Document 500 Filed 04/28/21 Page 1 of 3 PageID #: 33690




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



                                            )
   ALACRITECH, INC.,                        )
                                            )
                    Plaintiff,              )
                                            )
          v.                                ) 2:16-cv-00693-JRG-RSP (LEAD CASE)
                                            )
   TIER 3, ET AL., WISTRON CORPORATION,     ) 2:16-cv-00692-JRG-RSP
   ET AL., DELL INC.,                       )
                                            ) 2:16-cv-00695-RWS-RSP
                    Defendants              )
                                            )
    and                                     )
                                            )
    INTEL CORPORATION, CAVIUM, INC.,        )
                                            )
                    Intervenors.            )
                                            )


                 CAVIUM INC’S STATUS REPORT REGARDING EX PARTE
                  REEXAMINATION OF U.S. PATENT NO. 7,945,699
Case 2:16-cv-00693-RWS-RSP Document 500 Filed 04/28/21 Page 2 of 3 PageID #: 33691




           Pursuant to the Order Granting Joint Motion to Stay Litigation Pending IPR Proceedings

   dated December 5, 2017, Dkt No. 451, and in response to Alacritech’s status report of Apr. 27,

   2021, Cavium, Inc. (“Cavium”) states as follows: As set forth in Alacritech’s Notice of Reduction in

   Its Asserted Claims dated Oct. 6, 2017, Dkt. No. 374, no claims of U.S. Patent No. 7,945,699 (“the

   ’699 Patent”) is currently asserted in the case.



   Dated: April 28, 2021                              /s/Karineh Khachatourian, with permission
                                                      by Melissa R. Smith
                                                      Karineh Khachatourian
                                                      CA State Bar No. 202634
                                                      Rimon, P.C.
                                                      2445 Faber Place, Suite 250
                                                      Palo Alto, California 94303
                                                      Telephone: (650) 461-4433
                                                      Fax: (650) 461-4433
                                                      karineh.khachatourian@rimonlaw.com

                                                      Melissa Richards Smith
                                                      TX State Bar No. 24001351
                                                      GILLAM & SMITH, LLP
                                                      303 South Washington Avenue
                                                      Marshall, Texas 75670
                                                      Telephone: (903) 934-8450
                                                      Fax: (903) 934-9257
                                                      melissa@gillamsmithlaw.com

                                                      Attorneys for Intervenor
                                                      CAVIUM, INC.




                                                         1
Case 2:16-cv-00693-RWS-RSP Document 500 Filed 04/28/21 Page 3 of 3 PageID #: 33692




                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically in

   compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

   are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed.

   R. Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to have

   consented to electronic service were served with a true and correct copy of the foregoing by

   email on April 28, 2021.




                                                       /s/ Melissa R. Smith




                                                   2
